DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A server system (Fig. 9), comprising: 
at least one robot  coupled; and 
at least one processor configured to execute computer readable instructions to: 
receive at least one image from a sensor on the at least one robot; 
construct a map based on the locations of the images, the map includes a plurality of user selectable locations each corresponding to at least one image captured by the robot at the respective location; and 
provide a device with at least a portion of the constructed map when requested by the device.

These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “at least one robot”, “at least one processor configured to execute computer readable instructions”, “receive at least one image from a sensor on the at least one robot” and “provide a device with at least a portion of the constructed map when requested by the device”. That is, other than reciting “at least one robot”, “at least one processor configured to execute computer readable instructions”, “receive at least one image from a sensor on the at least one robot” and “provide a device with at least a portion of the constructed map when requested by the device”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can apply, in their mind, an association between a specific location with an image and construct in their mind a map based on the images at the locations.  
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “at least one robot” and “at least one processor configured to execute computer readable instructions” with their corresponding interpretations as stated above, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional elements “receive at least one image from a sensor on the at least one robot” and “provide a device with at least a portion of the constructed map when requested by the device” is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional elements of a “at least one robot” and “at least one processor configured to execute computer readable instructions” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional steps “receive at least one image from a sensor on the at least one robot” and “provide a device with at least a portion of the constructed map when requested by the device” is mere data gathering/display it and is a well‐understood, routine, and conventional function, and evidenced by MPEP 2106.05(d), transmitting and receiving data over a network.  Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.


Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites: upon the user selecting a location of the plurality, the at least one processor displays the at least one image captured by the robot at the selected location. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Furthermore, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information, which is evidence that this is well-understood routine and conventional.  Thus, the claims contain ineligible subject matter. 

Claim 3 contains limitations that are additional elements. The claim recites a processor which is a generic link and insufficient to form a practical application or significantly more. Furthermore, the claim recites a “communication step” which is insignificant extra-solution activity when determining a practical application. Finally, the communication step is considered well-understood, routine and conventional activity under MPEP 2106.05(d), transmitting and receiving data over a network.

Claim 4 contains the limitations that are no more than “apply it” level limitations. The claim recites the at least one image captured at each of the locations comprises at least one of a plurality of images stitched or aligned together, a panoramic image, or a 360 view image captured by a wide field of view camera. These limitations merely describe the type of data or image, and are an attempt to apply the abstract idea to a field of use.  Thus, this claim contains ineligible subject matter.

Claim 5 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites: “the at least one processor is further configured to: identify one or more features within the image displayed at the selected location using one or more neural networks coupled to the server”. The at least one processor is recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the neural network is generically recited and considered either a generic link or apply it level limitation. The “identification step” is considered to be a part of the mental process, as a person could identify features from an image at a location. Accordingly, even in combination the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites: at least one processor is further configured to: 
transmit identification of one or more features within the image to cause the device to display the identification of one or more features, the one or more features corresponding to selected ones of a plurality of features depicted at the location. The claim recites a processor which is a generic link and insufficient to form a practical application or significantly more. Furthermore, the claim recites a “transmitting step” which is insignificant extra-solution activity when determining a practical application. Finally, the communication step is considered well-understood, routine and conventional activity under MPEP 2106.05(d), transmitting and receiving data over a network.

Claims 7 through 19 correspond in scope to claims 1 through 6 and are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 7-8, 11, 13-14 and 17 are rejected under 35 U.S.C. §103 as being unpatentable over Cen (US 20210247775 A1), in view of Artes (US 20210096579 A1). 

In regards to claim 1, Cen discloses a server system (Cen [100]: “remote communication connection through a server”), comprising: 
at least one robot (Cen [Fig. 1a]: Robot 100) coupled; and 
at least one processor configured to execute computer readable instructions (Cen [0149]: “a computer-readable storage medium storing computer instructions that, when executed by one or more processors”) to: 
receive at least one image from a sensor on the at least one robot (Cen [0043]: “The vision sensor… is mainly used to capture images of the surrounding environment of the robot”), the at least one image includes a corresponding location, the corresponding location comprising a location of the at least one robot during acquisition of the image (Cen [0048]: “vision map is constructed in advance based on environment images captured by the vision sensor. The vision map may describe the regional environment where the robot 100 is located to a certain extent, and mainly stores information of a plurality of environment images related to the environment where the robot 100 is located”); 
construct a map based on the locations of the images (Cen [0048]: “vision map is constructed in advance based on environment images captured by the vision sensor. The vision map may describe the regional environment where the robot 100 is located to a certain extent, and mainly stores information of a plurality of environment images related to the environment where the robot 100 is located”), the map includes a plurality of 
provide a device with at least a portion of the constructed map when requested by the device (Cen [0101]: “the original robot may establish a communication connection with the new robot, and send the stored environment map to the new robot through the communication connection, and of course, it may also send the acquired environment information during the movement to the new robot, thereby achieving transplantation of the environment map and the environment information between different robots”).

Cen discloses the claim 1 limitations from above but does not explicitly disclose a “map includes a plurality of user selectable locations”. However, Artes teaches a map includes a plurality of user selectable locations (Artes [0030]: “One kind of location-related information is e.g. the partitioning of an area of deployment into numerous rooms. This partitioning can be performed automatically by the robot 100 or with the assistance of a user, who can carry out the portioning manually or can manually revise an automatically executed portioning. The designation of the rooms (e.g. “hallway”, “kitchen”, “living room”, “bedroom”, etc.) can also be stored in the map”). Cen and Artes are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of Cen to include the limitations above of Artes, in order to include an improved virtual image viewing robot. The motivation to combine is that a robot which includes the limitations above will assist in providing an interactive imaging robot with an efficient and versatile mapping feature. 


In regards to claim 2, modified Cen discloses the server system of Claim 1, wherein, 
upon the user selecting a location of the plurality, the at least one processor displays the at least one image captured by the robot at the selected location (Artes [0056]: “location-based and map-based information can be determined with the aid of the user… the map can be displayed to the user on the human-machine interface 200 (e.g. a tablet computer, cf. FIG. 1) so that he/she can confirm the map, identify and designate rooms… the map can be automatically evaluated with regard to consistency and a room can be divided up into subareas… map data relating to the area of deployment (in which the learning run was carried out) is stored that represents both the current situation, as determined using the SLAM procedure, as well as additional, in particular personalized information (e.g. the subdivision and designation of rooms)” where human-machine interface reads on device).

In regards to claim 5, modified Cen discloses the server system of Claim 2, but does not explicitly disclose the at least one processor is further configured to: 
identify one or more features within the image displayed at the selected location using one or more neural networks coupled to the server. However, Artes teaches the at least one processor is further configured to: identify one or more features within the image displayed at the selected location using one or more neural networks coupled to the server (Artes [0103]: “typical patterns of movement can also be linked to positions within the room, for example, when the user walks straight through a long extended room, turns to enter a room through an open door or circumvents an obstacle such as a table that is standing in the room. In order to infer a particular movement on the part of the user from the data regarding the change in position and from this determine a position on the map, methods, for example, of machine learning are employed such as, e.g. neural networks. These are trained using real data gathered in various example situations, allowing certain patterns of movement to be learned and later detected. The area of robot deployment is analyzed to determine where these typical patterns of movement will take place, meaning where, for example, the stairs are located”).  Modified Cen and Artes are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of modified Cen to include the limitations above of Artes, in order to include an improved virtual image viewing robot. The motivation to combine is that a robot which includes the limitations above will assist in providing an interactive imaging robot with an efficient and versatile mapping feature.

Claims 7-8, 11, 13-14 and 17 correspond in scope to claims 1-2, 5 and are similarly rejected.


Claims 3, 6, 9, 12, 15 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Cen (US 20210247775 A1), in view of Artes (US 20210096579 A1) and further in view of Fleishman (US 20190043203 A1). 

In regards to claim 3, modified Cen discloses the server system of Claim 2, but does not explicitly disclose the at least one processor communicates at least one additional image corresponding to a neighboring location to the selected location causing the device to store the at least one additional image in a buffer. However, Fleishman teaches the at least one processor communicates at least one additional image corresponding to a neighboring location to the selected location (Fleishman [0077]: “process 500 may include “obtain next current frame” 538, when the video sequence has not ended yet. In this case, the image data of the new current frame is obtained and the process loops back to repeat at operation 504 to generate the depth map of the next current frame” where next current frame reads on neighboring location) causing the device to store the at least one additional image in a buffer (Fleishman [0093]: “memory 924 communicatively coupled to the processor… may be provided to compress image data for transmission to other devices that may display or store the image” where for transmission to be stored reads on buffer).  Modified Cen and Fleishman are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of modified Cen to include a images of neighboring location of Fleishman, in order to include an improved virtual image viewing robot. The motivation to combine is that a robot which includes the limitations above will assist in providing an interactive imaging robot with an efficient and versatile mapping feature. 

In regards to claim 6, modified Cen discloses the server system of Claim 5, wherein the at least one processor (Cen [0149]: “processor”) is further configured to: 
transmit identification of one or more features within the image to cause the device to display the identification of one or more features, the one or more features corresponding to selected ones of a plurality of features depicted at the location (Fleishman [0123]: “coupled to the display and the memory… recurrently generating a semantic segmentation map in a view of a current pose of the current frame and comprising obtaining data to form the semantic segmentation map from a 3D semantic segmentation model, wherein individual semantic segmentation maps are each associated with a different current frame from the video sequence… the current semantic features and the historically-influenced semantic features as input to a neural network that indicates semantic labels for areas of the current and historical semantically segmented frame” where labels reads on identification).

Claims 9, 12, 15 and 18 correspond in scope to claims 3, 6 and are similarly rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 10, 16 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Cen (US 20210247775 A1), in view of Artes (US 20210096579 A1), in view of Fleishman (US 20190043203 A1) and further in view of Burdoucci (US 20180035606 A1).

In regards to claim 4, modified Cen discloses the server system of Claim 2 but does not explicitly disclose the at least one image captured at each of the locations comprises at least one of a plurality of images stitched or aligned together, a panoramic image, or a 360 view image captured by a wide field of view camera. However, Burdoucci teaches the at least one image captured at each of the locations comprises at least one of a plurality of images stitched or aligned together, a panoramic image, or a 360 view image captured by a wide field of view camera (Burdoucci [0214]: “The invention provides an improved virtual image viewing and panning system. In this system part of a panoramic 148 image is represented in a detailed image, the location of which is shown in an improved map image visible on a VDD…The detailed image and the map image are never out of sync because any change in the detailed image is immediately reflected in the grid mapping image”).
Fleishman and Burdoucci are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of Fleishman to include a panoramic image view of Burdoucci, in order to include an improved virtual image viewing and panning system. The motivation to combine is that a robot which includes a panoramic image view will assist in providing an interactive imaging apparatus for an improved viewing method. 
Claims 10 and 16 correspond in scope to claim 4 and is similarly rejected.

In regards to claim 19, Cen discloses a server system (Cen [100]: “remote communication connection through a server”), comprising: 
at least one robot (Cen [Fig. 1a]: Robot 100) coupled thereto, and 
at least one processor configured to execute computer readable instructions (Cen [0149]: “a computer-readable storage medium storing computer instructions that, when executed by one or more processors”) to: 
receive at least one image from a sensor on the at least one robot (Cen [0043]: “The vision sensor… is mainly used to capture images of the surrounding environment of the robot”), the at least one image includes a corresponding location, the corresponding location comprising a location of the at least one robot during acquisition of the image (Cen [0048]: “vision map is constructed in advance based on environment images captured by the vision sensor. The vision map may describe the regional environment where the robot 100 is located to a certain extent, and mainly stores information of a plurality of environment images related to the environment where the robot 100 is located”); 
construct a map based on the locations of the images (Cen [0048]: “vision map is constructed in advance based on environment images captured by the vision sensor. The vision map may describe the regional environment where the robot 100 is located to a certain extent, and mainly stores information of a plurality of environment images related to the environment where the robot 100 is located”), the map includes a plurality of 
Cen discloses the limitations from above but does not explicitly disclose a “user selectable locations”. However, Artes teaches a map includes a plurality of user selectable locations (Artes [0030]: “One kind of location-related information is e.g. the partitioning of an area of deployment into numerous rooms. This partitioning can be performed automatically by the robot 100 or with the assistance of a user, who can carry out the portioning manually or can manually revise an automatically executed portioning. The designation of the rooms (e.g. “hallway”, “kitchen”, “living room”, “bedroom”, etc.) can also be stored in the map”). Cen and Artes are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of Cen to include the limitations above of Artes, in order to include an improved virtual image viewing robot. The motivation to combine is that a robot which includes the limitations above will assist in providing an interactive imaging robot with an efficient and versatile mapping feature; 



provide a device with at least a portion of the constructed map when requested by the device (Cen [0101]: “the original robot may establish a communication connection with the new robot, and send the stored environment map to the new robot through the communication connection, and of course, it may also send the acquired environment information during the movement to the new robot, thereby achieving transplantation of the environment map and the environment information between different robots”).
transmit identification of one or more features within the image to cause the device to display the identification of one or more features, the one or more features corresponding to selected ones of a plurality of features depicted at the location (Fleishman [0123]: “coupled to the display and the memory… recurrently generating a semantic segmentation map in a view of a current pose of the current frame and comprising obtaining data to form the semantic segmentation map from a 3D semantic segmentation model, wherein individual semantic segmentation maps are each associated with a different current frame from the video sequence… the current semantic features and the historically-influenced semantic features as input to a neural network that indicates semantic labels for areas of the current and historical semantically segmented frame” where labels reads on identification). 
wherein, 
upon the user selecting a location of the plurality, the at least one processor displays the at least one image captured by the robot at the selected location (Artes [0056]: “location-based and map-based information can be determined with the aid of the user… the map can be displayed to the user on the human-machine interface 200 (e.g. a tablet computer, cf. FIG. 1) so that he/she can confirm the map, identify and designate rooms… the map can be automatically evaluated with regard to consistency and a room can be divided up into subareas… map data relating to the area of deployment (in which the learning run was carried out) is stored that represents both the current situation, as determined using the SLAM procedure, as well as additional, in particular personalized information (e.g. the subdivision and designation of rooms)” where human-machine interface reads on device); 
the at least one processor communicates at least one additional image corresponding to a neighboring location to the selected location (Fleishman [0077]: “process 500 may include “obtain next current frame” 538, when the video sequence has not ended yet. In this case, the image data of the new current frame is obtained and the process loops back to repeat at operation 504 to generate the depth map of the next current frame” where next current frame reads on neighboring location) causing the device to store the at least one additional image in a buffer ([0093]: “memory 924 communicatively coupled to the processor. The coder 932 may be an encoder, decoder, or both. As an encoder 932, and with antenna 934, the encoder may be provided to compress image data for transmission to other devices that may display or store the image”). It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of modified Cen to include a images of neighboring location of Fleishman, in order to include an improved virtual image viewing robot. The motivation to combine is that a robot which includes the limitations above will assist in providing an interactive imaging robot with an efficient and versatile mapping feature. 

the at least one image captured at each of the locations comprises at least one of a plurality of images stitched or aligned together, a panoramic image, or a 360 view image captured by a wide field of view camera (Burdoucci [0214]: “The invention provides an improved virtual image viewing and panning system. In this system part of a panoramic 148 image is represented in a detailed image, the location of which is shown in an improved map image visible on a VDD…The detailed image and the map image are never out of sync because any change in the detailed image is immediately reflected in the grid mapping image”). Modified Cen and Burdoucci are analogous art because they are in the same field of endeavor, an image capturing based device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the robot of modified Cen to include a panoramic image view of Burdoucci, in order to include an improved virtual image viewing and panning system. The motivation to combine is that a robot which includes a panoramic image view will assist in providing an interactive imaging apparatus for an improved viewing method. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664